             Case 1:20-cv-01976-ELH Document 21 Filed 09/09/21 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 JOHN GRAY,

     Petitioner,

     v.                                                    Civil Action No.: ELH-20-1976

 WARDEN OF JCI,
 MARYLAND ATTORNEY GENERAL,

     Respondents.



                                          MEMORANDUM

           Petitioner John Gray, who is self-represented, filed a Petition For Writ Of Habeas Corpus,

pursuant to 28 U.S.C. § 2254. ECF 1 (the “Petition”). The Petition concerns his 1995 conviction

in the Circuit Court for Baltimore City for first degree murder and related offenses. Id. Petitioner

also filed a memorandum of law in support of the Petition, explaining his claims in more detail.

ECF 6. Additionally, petitioner filed motions for bail (ECF 13) and for an evidentiary hearing.

ECF 14.

           By Memorandum (ECF 15) and Order (ECF 16) of April 19, 2021, this court denied the

motions for release on bail (ECF 13) and for an evidentiary hearing (ECF 14). In addition, the

Court dismissed the Petition (ECF 1) as untimely. And, the court expressly declined to issue a

certificate of appealability. ECF 15; ECF 16.

           Thereafter, Gray filed a “Request For Issuance Of A Certificate Of Appealability” (ECF

17), along with an appeal to the U.S. Court of Appeals for the Fourth Circuit. ECF 18. The Fourth

Circuit has directed this court to address Mr. Gray’s request for a certificate of appealability. ECF

17 at 1.
          Case 1:20-cv-01976-ELH Document 21 Filed 09/09/21 Page 2 of 6



       Mr. Gray asserts that this court erred because it did not address all of his contentions in the

Petition. ECF 17 at 2. In particular, he claims that this Court did not address three of his grounds

in support of his claim that he was denied access to the courts. Id. at 2-3. Further, he complains

that the Court applied 28 U.S.C. § 2254 to his Petition, instead of 28 U.S.C. § 2241; improperly

denied his request for an evidentiary hearing to consider his denial of access to the courts and his

challenge to the State court’s jurisdiction; and incorrectly found that Mr. Gray’s appeal from the

denial of post-conviction relief was untimely. ECF 17 at 3-4.

       Relevant to the issues raised by Mr. Gray, this court said in its Memorandum, ECF 15 at

4-6:

               Petitioner falls within the category of prisoners who were convicted prior
         to the passage of the Antiterrorism and Effective Death Penalty Act of 1996.
         Therefore, his Petition should have been filed on or before April 24, 1997.
         Further, none of petitioner’s post-conviction filings operated to toll the
         limitations period because they were filed after the expiration of the limitations
         period.

                Notably, “the one year limitation period is also subject to equitable tolling
         in ‘those rare instances where’ due to circumstances external to the party’s own
         conduct ‘it would be unconscionable to enforce the limitation against the
         party.’” Hill v. Braxton, 277 F.3d 701, 704 (4th Cir. 2002) (citing Harris v.
         Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)). To be entitled to equitable
         tolling, a petitioner must establish that either some wrongful conduct by
         Respondents contributed to his delay in filing his petition or that circumstances
         that were beyond his control caused the delay. See Harris, 209 F.3d at 330.
         “[A]ny resort to equity must be reserved for those rare instances where . . . it
         would be unconscionable to enforce the limitation period against the party and
         gross injustice would result.” Id.

                Petitioner contends that his Petition is timely because he is “arguing that
         he is being unlawfully detained, restrained of his liberty in violation of the U.S.
         Constitution and [is] not attacking the state courts conviction or sentence, as the
         unlawful detention occurred prior to the courts conviction and sentence . . . and
         are of a[n] equitable nature.” ECF 11 at 10. In his view, his claim that he was
         unlawfully arrested or detained is one that may be raised at any time pursuant to
         28 U.S.C. § 2241. Id. This argument is without merit.




                                                  2
          Case 1:20-cv-01976-ELH Document 21 Filed 09/09/21 Page 3 of 6



                A federal habeas petition filed by a person in custody pursuant to the
         judgment of a State court must be treated as a petition filed pursuant to 28 U.S.C.
         § 2254, “even if they challenge the execution of a state sentence.” In re Wright,
         826 F.3d 774, 779 (4th Cir. 2016). Further, “[g]uilty pleas are protected by a
         strong presumption, one ‘deeply rooted in our jurisprudence’—the presumption
         of regularity. United States v. Locke, 932 F.3d 196, 199 (4th Cir. 2019) (quoting
         Parke v. Raley, 506 U.S. 20, 29 (1992)). Under that principle, “guilty pleas are
         presumed to be valid.” Id. Any claimed procedural irregularity in petitioner’s
         arrest or the manner in which he was charged were waived when petitioner
         entered a guilty plea. See Parke, 506 U.S. at 29 (presumption of regularity
         applies “even when the question is waiver of constitutional rights”). Adoption
         of petitioner’s view that certain claims regarding jurisdiction are not subject to
         the filing limitations contained in 28 U.S.C. § 2244 has no basis in law and
         would operate to render the statute a nullity. The argument does not support a
         finding that the limitations period should be tolled.

              The claim asserted by petitioner that identifies a possible reason for the
         untimely filing is the claim that the transcript of the guilty plea proceeding was
         not made available to him, denying him access to the courts. This court
         addressed Gray’s claim against the State of Maryland, the Clerk of the Circuit
         Court for Baltimore City, and the chief court reporter for that court in a civil
         action filed by petitioner in 2011. See ECF 7-1 at 21-31 (Gray v. Cir. Ct. for
         Balt. City, et al., Civil Action ELH-11-3549 (D. Md.) at ECF 3). In particular,
         this court dismissed petitioner’s complaint alleging violations of his First
         Amendment right of access to the courts, substantive due process, and equal
         protection as well as his claim that he was subjected to discriminatory conduct
         by the defendants.3 Id. In doing so, this court observed, ECF 7-1 at 29:

               Gray’s claim that he has been denied meaningful access to the courts
               by Madden [a court reporter] and Frank Conway, Clerk of the
               Circuit Court for Baltimore City, must also fail. Gray’s Application
               for Leave to Appeal the post-conviction court’s denial of relief was
               untimely. His inability to obtain appellate review of the merits of his
               claim had nothing to do with the absence of any particular records

_____________
      3
        Specifically, petitioner alleged, ECF 7-1 at 22-23:

       [T]hat his rights were violated because he was denied a copy of a transcript of
       his guilty plea proceeding, which occurred on November 28, 1995; denied a
       copy of a tape recording of the guilty plea proceeding; denied a copy of his post-
       conviction transcript; and was not provided with proper notice before the tape
       recording of the guilty plea was destroyed. He also claims the Clerk of the
       Circuit Court for Baltimore City did not properly transmit the record of his post-
       conviction case to the Clerk of the Maryland Court of Special Appeals.
____________


                                                 3
  Case 1:20-cv-01976-ELH Document 21 Filed 09/09/21 Page 4 of 6




      in his case. Moreover, Gray admits that the post-conviction court
      ultimately reviewed the tape of his guilty plea proceeding and
      referenced the tape numerous times; thus, the post-conviction court’s
      review of his claim was not incomplete, as he initially claimed. Gray’s
      chief complaint is that he was unable to review the tape himself to
      insure that the circuit court judge did not misstate what occurred during
      the hearing. This grievance appears to have also been his concern with
      respect to the post-conviction hearing, as indicated by his letters
      attempting to obtain a copy of the tape recording of that hearing. Thus,
      Gray cannot show an “actual injury” resulting from any acts or failures
      to act by Madden or Conway. See Lewis v. Casey, 518 U.S. 343, 349
      (1996) (“The requirement that an inmate alleging a violation of Bounds
      [v. Smith, 430 U.S. 817 (1977)] must show actual injury derives
      ultimately from the doctrine of standing, a constitutional principle that
      prevents courts of law from undertaking tasks assigned to the political
      branches.”)

     Petitioner states that this court dismissed his civil action without prejudice.
 ECF 11 at 12-13. He is mistaken. The complaint was dismissed with prejudice
 on January 6, 2012 (Civil Action ELH-11-3549 at ECF 4) and petitioner did not
 seek appellate review.

      Of relevance here, petitioner knew about the absence of a recording of the
 guilty plea proceeding more than 10 years ago, yet he did not file his habeas
 corpus petition in this court until more than 10 years had passed. Thus, even if
 the absence of the transcript could serve as a valid reason for some delay, it does
 not serve to excuse the lengthy delay at issue here. See Parke, 506 U.S. at 30
 (“On collateral review, we think it defies logic to presume from the mere
 unavailability of a transcript (assuming no allegation that the unavailability is
 due to governmental misconduct) that the defendant was not advised of his
 rights.”). As indicated by this court in the prior civil action, governmental
 misconduct was not the reason the transcript was unavailable, nor was it the
 reason petitioner was unable to seek appellate review of the post-conviction
 court’s decision denying relief.

      Equitable tolling, as noted supra, is reserved for rare instances where it
 would be “unconscionable to enforce the limitation period against the party and
 gross injustice would result.” Harris, 209 F.3d at 330. Here, petitioner has not
 delineated any viable basis for finding that the limitations period should be
 equitably tolled to excuse the more than 20-year delay in filing his federal habeas
 petition. Consequently, the petition shall be dismissed as untimely.

This court also said, ECF 15 at 7-8:

      When a district court dismisses a habeas petition solely on procedural
grounds, a certificate of appealability will not issue unless the petitioner can
                                         4
          Case 1:20-cv-01976-ELH Document 21 Filed 09/09/21 Page 5 of 6



       demonstrate both “(1) ‘that jurists of reason would find it debatable whether the
       petition states a valid claim of the denial of a constitutional right’ and (2) ‘that
       jurists of reason would find it debatable whether the district court was correct in its
       procedural ruling.’” Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack
       v. McDaniel, 529 U.S. 473, 484 (2000)).

               In my view, petitioner cannot demonstrate a basis for issuance of a
       certificate of appealability. Therefore, I decline to issue one. Nevertheless, Gray
       may still request that the United States Court of Appeals for the Fourth Circuit issue
       such a certificate. See Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003) (considering
       whether to grant a certificate of appealability after the district court declined to
       issue one).

       To the extent that the request for a certificate of appealability is addressed to this court, Mr.

Gray simply expresses disagreement with the grounds for dismissal of his Petition, i.e., that it is

time-barred and that there is no basis for tolling the limitations period to allow Mr. Gray to file his

petition more than 20 years after the deadline passed. Mr. Gray’s assertion that his Petition should

have been interpreted as one filed pursuant to 28 U.S.C. § 2241 is without merit. The Fourth

Circuit has said that, “regardless of how they are styled, federal habeas petitions of prisoners who

are ‘in custody pursuant to the judgment of a State court’ should be treated as ‘applications under

section 2254’ for purposes of § 2244(b), even if they challenge the execution of a state sentence.”

In re Wright, 826 F.3d 774, 779 (4th Cir. 2016).

       Mr. Gray asserts that his case presents an unusual circumstance and therefore a certificate

of appealability should issue. ECF 17 at 4. To the contrary, Mr. Gray’s guilty plea on November

28, 1995, followed by post-conviction proceedings initiated approximately ten years later, is

neither factually unusual nor complex. Simply put, the Petition was not filed within the time

required and Mr. Gray did not present a feasible argument to toll the limitations period.




                                                   5
           Case 1:20-cv-01976-ELH Document 21 Filed 09/09/21 Page 6 of 6



       As this court noted earlier, “petitioner cannot demonstrate a basis for issuance of a

certificate of appealability.” ECF 15 at 7. Therefore, I again decline to issue a certificate of

appealability.1

       An Order follows.

September 9, 2021                                          /s/
Date                                                Ellen L. Hollander
                                                    United States District Judge




       1
          As I said previously, ECF 15 at 7-8, Mr. Gray may ask the Fourth Circuit to issue such a
certificate.

                                                6
